DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 04/14/2020.
Status of claims in the instant application:
 1-20 are pending.
Election/Restrictions
No claim restrictions is warranted at the applicant’s initial time of filing for patent.
Priority
No priority is claimed to any earlier filed application for patent.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 05/18/2020 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 04/14/2020 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 04/14/2020 has been inspected and it’s in compliance with MPEP 608.01.
Claim Objections
No claim objection warranted at the applicant’s initial time of filing for patent.
Claim Interpretation
No claim interpretation is warranted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
No claim rejection is warranted under 35 USC 112.
Claim Eligibility
Examiner has analyzed the claims of the instant application, and it’s in the Examiner’s opinion that claims do fall under at-least one of “process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”.
Examiner further notes that the claims do not recite any abstract idea that can be categorized under any one of the three groups of abstract idea per “2019 Revised Patent Eligibility Guidance” (i.e. (a) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain methods of organizing human activity; and Mental processes)
Claim Rejections - 35 USC § 101
No claim rejection is warranted under 35 USC 101.
	*** Note: “computing device[s]” as in the claimed invention is interpreted as a hardware element.
Double Patenting
No claim rejection is warranted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pat. No.: US 9319426 B2 to Webb et al. (hereinafter “Webb”) in view of Pub. No.: US 20180307551 A1 to Bacha (hereinafter “Bacha”).
Regarding Claim 1. Webb discloses A computing system (Webb; col.2,ln.11-40: FIG. 1: FIG. 1 is a block diagram illustrating a malicious marker detection system …) comprising:
a plurality of computing devices (Webb; col.2,ln.11-40  FIG. 1: … FIG. 1 illustrates a malicious marker detection system 100 that can be implemented on one or more information handling systems. For purpose of this disclosure an information handling system can include any instrumentality or aggregate of instrumentalities operable to compute, classify, process, transmit, receive, retrieve, originate, switch, store, display, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data for business, scientific, control, entertainment, or other purposes …);
one of the plurality of computing devices (Webb; col.6,ln.43-55; FIG. 3: … a protected system 305 …) including:
a host processing element (Webb; col.6,ln.43-55; FIG. 3: … Protected system 305 includes a processor 310 …);
a management controller separate from the host processing element (Webb, Abstract, FIG. 3: … An information handling system includes a processor and a management controller separate from the processor … management controller 380 …), wherein the management controller is powered by a separate power rail from the processing element (Webb; co.5,ln.34-62: … FIG. 2 illustrates an embodiment of a management controller (MC) 200 which can be instantiated on one or more of the elements of managed network 110 and network client systems 132. MC 200 can be coupled to devices within the systems, such as processors, a chipset, memory devices, a BIOS/EFI module, a graphics interface, a video display, an I/O interface, a disk controller, a network interface, or another device of the system, as needed or desired. MC 200 includes a system communication bus that provides an interface between the MC and devices that are external to the system. For example, MC 200 can be connected via the system communication bus to a management system similar to management system 140 for out-of-band management of the system. In a particular embodiment, MC 200 operates on a separate power plane of the system from other devices of the system, such that the MC can be operated while the other devices are powered off …);
[a deep learning model including parameters that are trained to] identify anomalistic behavior of the one computing device (Webb; col.5,ln.11-33; Claim 8: … the MCs operate to execute the anti-virus and MMD software as out-of-band processes on the systems, as described below. In a particular embodiment, the anti-virus and MMD software is provided to the elements of managed network 110 and to network client systems 132 as executable scripts that are executable either as run-time processes or as out-of-band processes. In a particular embodiment, the anti-virus and MMD software is routinely updated to keep pace with an ever growing and more sophisticated threat environment posed by malicious client system 135. In particular, updates to the anti-virus and MMD software can be developed by a combination or automated development and expert design …),
However, Webb does not explicitly teach, but Bacha from same or similar field of endeavor teaches, “a deep learning model including parameters that are trained to identify anomalistic behavior (Bacha, Abstract, Para [0016, 0023]: … Examples disclosed herein relate to log events for root cause error diagnosis. A deep learning model including parameters that are trained to identify relevance of log event information to diagnose root cause errors associated with a computing device is used …  the BMC can have access to system logs. In one example, system components such as hardware device and/or software executing on top of hardware can be configured to provide event information to the BMC. The BMC can store the information in a buffer. In one example, the buffer can be stored in a non-volatile memory. In one example of a server implementation, when an error condition occurs on the computing device, the BMC can process system logs to determine a root cause for the error condition based on the deep learning approach … Various deep learning models can be used. Examples of deep learning models include long short-term memory (LSTM), a convolution neural networks, recurrent neural networks, neural history compressor, recursive neural networks, gated recurrent unit (GRU), etc. An advantage to a recurrent neural network is the inclusion of feedback. The parameters used for the deep learning model 112 can be updated based on feedback from the computing device 102 or other devices 260 as discussed herein …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bacha into the teachings of Webb, because it discloses that  “a more accurate representation would be to optimize event logging during runtime as a function of its relevance in diagnosing failures. Accordingly, various examples disclosed herein relate to an approach that uses a deep learning to train which events are related diagnosis of root causes of error. Further, this approach can be used to determine which events should be prioritized and saved compared to others based on deep learning. The deep learning approach resolves the aforementioned issues by dynamically determining which events to log to storage as a function of past observations and the available buffer space. The approach can also ignore irrelevant events that unnecessarily fill up log space (Bacha, Para [0013])”.
Webb further discloses:
“wherein the management controller is to execute instructions (Webb; col.1,ln-7-10; Claim 1: … This disclosure relates generally information handling systems, and more particularly relates to operating malicious marker detection software on a management controller of a protected system …) to:
receive health information from a plurality of components of the one computing device (Webb; col.4,ln.52-67 : … the MMD software can detect markers indicative of malicious activity by monitoring operating system kernel objects, file system traffic, memory objects and usage information, registry keys and changes to the registry, running processes and the starting and stopping of processes, network permissions and usage, logged users, scheduled tasks, and the like. In a particular embodiment, the MMD software operates to create a log of malicious activity when such activity is detected, and to send an alert to management system 140 indicating that the malicious activity has been detected … MC 200 operates as a separate microcontroller in an information handling system, providing a dedicated management channel for maintenance and control of resources in the information handling system. In a particular embodiment, the resources in the information handling system are connected to I.sup.2C/SMBus interface 250, and SPI interface 260, permitting MC 200 to receive information from or send information to the resources. MC 200 is also connected to an external network through MAC 240, permitting MC 200 to receive information from or send information to an external management system similar to management system 140 …); and
process the health information according to the deep learning model to determine whether an anomaly has occurred (Webb; col.7,ln.58-67: …  the malicious marker detection software is executed out of the management controller in block 408. A decision is made as to whether or not a malicious marker is detected in decision block 410 … ); *** Examiner’s Note: Bacha, as combined with Web previously, already discloses the deep learning model.”
Regarding Claim 2. The combination of Webb-Bacha discloses the computing system of claim 1, Bacha further discloses, “wherein the deep learning model is based on a pre-trained deep learning model for a specific workload that is associated with the plurality of computing devices (Bacha, Para [0014, 0028, 0032-0033]: … various examples provided herein use a deep learning architecture that can autonomously assist IT personnel and field engineers in determining faulty components that may need to be replaced by storing particular events in non-volatile memory. The examples include usage of Recurrent Neural Networks (RNN) for processing system events to determine what events are ultimately used to diagnose a root cause error. Prior logs can be used to train the deep learning network to be used in the field … a configuration where a peripheral network card FRU has a hardware error, but two other FRUs (e.g., memory modules) have errors that were caused by the network card FRU, the root cause may be trained to be the network card (for that specific case) and parameters associated with that log condition can be identified as more relevant than in previous parameters …).”
The motivation to further combine Bacha remains same as in claim 1.
Regarding Claim 3. The combination of Webb-Bacha discloses the computing system of claim 1, Bacha further discloses, “further comprising:
an analysis platform including instructions stored on a computer readable medium that, when executed by another processing element (Bacha, Para [0042-0044]: …  In one example, a processor, such as a central processing unit (CPU) 230 or a microprocessor suitable for retrieval and execution of instructions and/or electronic circuits can be configured to perform the functionality for the computing device 102 separately from the BMC 214 … In one example, the BMC 400 can include a processing element 410 that is capable of executing log event instructions 422, model processing instructions 424, and buffer instructions 426 stored on a machine-readable storage medium 420 to implement method 300. Although execution of method 300 is described below with reference to BMC 400, other suitable components for execution of method 300 can be utilized (e.g., computing device 102). Method 300 may be implemented in the form of executable instructions stored on a machine-readable storage medium, such as storage medium 420, and/or in the form of electronic circuitry …), cause the other processing element to:
receive health information parameter feedback from a plurality of the computing devices (Bacha , Para [0033]: … a configuration where a peripheral network card FRU has a hardware error, but two other FRUs (e.g., memory modules) have errors that were caused by the network card FRU, the root cause may be trained to be the network card (for that specific case) and parameters associated with that log condition can be identified as more relevant than in previous parameters. The training sets can be determined from observations. Feedback can come from computing devices put into implementation or from test units. As noted, the feedback can be used as training data to update the parameters for the deep learning model. Various approaches can be used to implement the deep learning approach to update parameters on the error analysis platform 250, for example, RMSprop, Adagrad, Adam, etc. In one example, gradient descent optimization algorithms can be used. In some examples, the computing devices used for training the parameters can be of a same model as the computing device 102. In some examples, a same model can be another computing device with at least a threshold number of core components that are the same (e.g., a system board, one or more supported processor types, etc.). In other examples, the deep learning model can account for multiple models of devices at a time …);
update an updated deep learning model based on the deep learning model and the health information parameter feedback (Bacha , Para [0023]: … various deep learning models can be used. Examples of deep learning models include long short-term memory (LSTM), a convolution neural networks, recurrent neural networks, neural history compressor, recursive neural networks, gated recurrent unit (GRU), etc. An advantage to a recurrent neural network is the inclusion of feedback. The parameters used for the deep learning model 112 can be updated based on feedback from the computing device 102 or other devices 260 as discussed herein …); and
provide the updated deep learning model to the one computing device (Bacha , Para [0031]: … The error analysis platform 250 can use the information as part of a new sample set to provide to the deep learning model to update parameters based on the real world experience of the computing device 102. The error analysis platform 250 can update the parameters for the deep learning model 116 for the computing device 102. The parameters can also be used in the other devices. The updated parameters can be sent by the error analysis platform 250 back to the devices that can use the updated parameters for future log processing. …).”
The motivation to further combine Bacha remains same as in claim 1.


Regarding Claim 4. The combination of Webb-Bacha discloses the computing system of claim 3, Bacha further discloses, “wherein the management controller of the one computing device is further to:
process the health information to generate a portion of the health information parameter feedback; and send the portion of the health information parameter feedback to the analysis platform (Bacha, Para [0033]: … For example, a configuration where a peripheral network card FRU has a hardware error, but two other FRUs (e.g., memory modules) have errors that were caused by the network card FRU, the root cause may be trained to be the network card (for that specific case) and parameters associated with that log condition can be identified as more relevant than in previous parameters. The training sets can be determined from observations. Feedback can come from computing devices put into implementation or from test units. As noted, the feedback can be used as training data to update the parameters for the deep learning model. Various approaches can be used to implement the deep learning approach to update parameters on the error analysis platform 250 …).
The motivation to further combine Bacha remains same as in claim 3.
Regarding Claim 6. The combination of Webb-Bacha discloses the computing system of claim 1, Webb further discloses, “wherein the management controller is further to:
determine that the anomaly exists (Webb; col.7,ln.57-67; FIG. 4: … If the version of the malicious marker detection software is up to date, the “YES” branch of decision block 406 is taken and the malicious marker detection software is executed out of the management controller in block 408. A decision is made as to whether or not a malicious marker is detected in decision block 410  …);
determine a classification for the anomaly (Webb; col.7,ln.57-67; FIG. 4: … If a malicious marker is detected, the “YES” branch of decision block 410 is taken and a decision is made as to whether or not the detected malicious activity is mitigable by the malicious marker detection software in decision block 412 …); and
take an action in response to the determination of the anomaly based on the classification (Webb; col.7,ln.57-67; FIG. 4: … If so, the “YES” branch of decision block 412 is taken, the action to mitigate the malicious activity is taken by the malicious marker detection software in block 414, a log of the malicious activity is created and an alert is sent to the management system in block 416 … Malicious marker detection system 100 operates to mitigate the threat associated with malicious client system 135 in two of complimentary ways. Malicious marker detection system 100 includes global level protections and local level protections. On the global level, firewall 112 controls data traffic by analyzing the data traffic to determine if a particular data packet should be permitted to enter or exit the network based upon a set of rules associated with the sources and destinations of the network data traffic. In this way, known sources of malicious content can be denied access to managed network 110 and network client systems 132, and access requests from the managed network and the network client systems to such sources of malicious content can be dropped. In another global level protection measure, IPDS 114 monitors activities on managed network 100 to look for signatures that indicate that data flowing in the managed network and network client systems 132 includes malicious activities or indicates policy violations on the network …).”
Regarding Claim 11. The combination of Webb-Bacha discloses the computing system of claim 6, Webb further discloses, “wherein the action includes sending a notification about the anomaly including the classification (Webb; col.7-8,ln.57-67,1-15: … If a malicious marker is detected, the “YES” branch of decision block 410 is taken and a decision is made as to whether or not the detected malicious activity is mitigable by the malicious marker detection software in decision block 412. If so, the “YES” branch of decision block 412 is taken, the action to mitigate the malicious activity is taken by the malicious marker detection software in block 414, a log of the malicious activity is created and an alert is sent to the management system in block 416, and the method returns to block 408 where the software continues execution out of the management controller. If the detected malicious activity is not mitigable by the malicious marker detection software, the “NO” branch of decision block 412 is taken, a log of the malicious activity is created and an alert is sent to the management system in block 416 …).”
Regarding Claim 13. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
Regarding Claim 14. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 15. This claim contains all the same or similar limitations as claim 3, hence similarly rejected as claim 3.
Regarding Claim 16. This claim contains all the same or similar limitations as claim 4, hence similarly rejected as claim 4.
Regarding Claim 18. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
*** Note: Web also discloses the non-transitory computer-readable medium including code for carrying out a method for  malicious marker detection (Web: Claim 18).
Regarding Claim 20. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pat. No.: US 9319426 B2 to Webb et al. (hereinafter “Webb”) in view of Pub. No.: US 20180307551 A1 to Bacha (hereinafter “Bacha”), as applied to claim 6 above, and further in view of Pub. No.: US 20180288090 A1 to OLARIG et al. (hereinafter “OLARIG”)
Regarding Claim 8. The combination of Webb-Bacha discloses the computing system of claim 6, however it does not explicitly teach, but OLARIG from same or similar field of endeavor teaches, “wherein the action includes quarantining the one computing device from other computing devices of the plurality of computing devices (OLARIG, Para [0010, 0035-0036]:  Further disclosed herein is a computer-implemented method of detecting and countering outgoing denial of service (DoS) attacks from a computer storage array, the computer storage array comprising a computer processor, a networking device, a baseboard management controller (BMC), and a PCIe switch connecting the BMC with a plurality of storage devices via a PCIe bus. According to an example embodiment, the method comprises: receiving, by the networking device, network traffic from one or more of the storage devices; monitoring and routing, by the networking device, network traffic at a packet level; detecting, by the BMC, an outgoing DoS attack based on monitoring of statistics of the network traffic by the networking device; and disabling or quarantining, by the BMC, the storage device in response to detecting the DoS attack …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OLARIG into the teachings of Webb-Bacha, because it discloses that “the computer-implemented method of FIG. 3 allows the BMC 103 to quickly detect whether one or more NVMe-oF devices has been hijacked and become a participant in an outgoing DoS attack, counter the attack by disabling or quarantining the hijacked NVMe-oF devices, and notify the system administrator that the NVMe-oF devices are compromised (OLARIG, Para [0036])”.
Regarding Claim 9. The combination of Webb-Bacha discloses the computing system of claim 6, however it does not explicitly teach, but OLARIG from same or similar field of endeavor teaches, “wherein the action includes updating a firmware component to a version that is used by other computing devices of the plurality of computing devices (OLARIG, Para [0020]: … According to embodiments of the present system and method, the BMC may also detect that an NVMe-oF device and/or a motherboard or chassis has been hijacked by malicious codes, by detecting destination IP addresses that are not “known” or “registered” with the local network switch. After detection, the BMC may shut down or otherwise disable the hijacked NVMe-oF device and/or motherboard and then notify the system administrator to scan the system. In some cases, since a scan may only detect a virus infection if the virus signature is known, the BMC may erase the existing firmware or software installed on the NVMe-oF device and/or motherboard, download and install a new firmware or software onto the NVMe-oF device and/or motherboard, and reboot the affected computer storage devices …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OLARIG into the teachings of Webb-Bacha, because it discloses that “the computer-implemented method of FIG. 3 allows the BMC 103 to quickly detect whether one or more NVMe-oF devices has been hijacked and become a participant in an outgoing DoS attack, counter the attack by disabling or quarantining the hijacked NVMe-oF devices, and notify the system administrator that the NVMe-oF devices are compromised (OLARIG, Para [0036])”.
Regarding Claim 10. The combination of Webb-Bacha-OLARIG discloses the computing system of claim 9, Bacha further discloses, “wherein the other computing devices of the plurality of computing devices are of a same model as the one computing device (Bacha, Para [0033]: … Feedback can come from computing devices put into implementation or from test units. As noted, the feedback can be used as training data to update the parameters for the deep learning model. Various approaches can be used to implement the deep learning approach to update parameters on the error analysis platform 250, for example, RMSprop, Adagrad, Adam, etc. In one example, gradient descent optimization algorithms can be used. In some examples, the computing devices used for training the parameters can be of a same model as the computing device 102. In some examples, a same model can be another computing device with at least a threshold number of core components that are the same (e.g., a system board, one or more supported processor types, etc.). In other examples, the deep learning model can account for multiple models of devices at a time …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Bacha, because it discloses that “In some examples, the updated parameters can be received by the processing element 114 from the error analysis platform 250 or an intermediary. As noted, the updated parameters may be based on feedback from at least one other computing device. In some examples, the other computing device can be of a same model as the computing device 102. In one example, being of the same model can mean that a main system component of both computing devices (e.g., a system board, an architecture, etc.) is the same between the two devices (Bacha, Para [0034])”.
Allowable Subject Matter
Claims 5, 7, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner further notes that should the Applicant decides to amend claims, the independent claims 1 (a system claim), claim 13 (a method claim) and claim 18 (a non-transitory machine-readable storage medium claim) all be made similar in scope.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	US 20210208781 A1; CHEN et al.: CHEN discloses a storage control method, a storage controller, a storage device, and a storage system. The storage control method controls a storage behavior of a storage device, including: acquiring behavior information of the storage device; processing the behavior information through a deep learning algorithm to obtain a behavior parameter of the storage device; and adjusting an operation mode of the storage device according to the behavior parameter of the storage device. The present disclosure enhances the automatic adjustment operation algorithm of the storage device by means of deep self-learning to adapt to the different requirements of the complex system for the storage device, thereby achieving the storage device with the optimal read/write performance, the best reliability, and the lowest power consumption in accordance with the requirements of the system.
US 20200366690 A1; Cheng et al.: Cheng discloses Methods and systems for detecting anomalous behavior in a network include identifying topological state information in a dynamic network using a first neural network. Attribute state information in the dynamic network is identified, based on a partial labeling of nodes in the dynamic network, using a second neural network. The topological state information and the attribute state information are concatenated. Labels for unlabeled nodes in the dynamic network are predicted using a multi-factor attention, based on the concatenated state information. A security action is performed responsive to a determination that at least one node in the dynamic network is anomalous.
US 20160261465 A1; GUPTA et al.: GUPTA discloses methods and systems for behavioral analysis to automate monitoring Internet of Things (IoT) device health in a direct and/or indirect manner. In particular, normal behavior associated with an IoT device in a local IoT network may be modeled such that behaviors observed at the IoT device may be compared to the modeled normal behavior to determine whether the behaviors observed at the IoT device are normal or anomalous. Accordingly, in a distributed IoT environment, more powerful “analyzer” devices can collect behaviors locally observed at other (e.g., simpler) “observer” devices and conduct behavioral analysis across the distributed IoT environment to detect anomalies potentially indicating malicious attacks, malfunctions, or other issues that require customer service and/or further attention. Furthermore, devices with sufficient capabilities may conduct (local) on-device behavioral analysis to detect anomalous conditions without sending locally observed behaviors to another aggregator device and/or analyzer device.
US 20180198812 A1; Christodorescu et al.: Christodorescu discloses methods, devices, and non-transitory processor-readable storage media for detecting anomalies in network traffic patterns with a network device by analyzing patterns in network traffic packets traversing the network. Various embodiments include clustering received network traffic packets into groups. The network device receives data packets originating from an endpoint device and analyzes the packets for patterns. The network device may apply a traffic analysis model to the clusters to obtain context classes. The network device may select a behavior classifier model based, at least in part, on the determined context class, and may apply the selected behavior classifier model to determine whether the packet behavior is benign or non-benign.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434